Citation Nr: 0829818	
Decision Date: 09/03/08    Archive Date: 09/10/08

DOCKET NO.  07-27 500	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES


Entitlement to service connection for bilateral hearing loss.

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel




INTRODUCTION

The veteran had active service from July 1966 to July 1969.  
He served in Vietnam and his awards include the Combat 
Infantryman Badge and Purple Heart. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  During the course of the appeal, the 
veteran's claims file was permanently transferred to the RO 
in Waco, Texas; hence that RO now has jurisdiction over the 
claim on appeal. 


FINDINGS OF FACT

1.  Bilateral hearing loss was not manifested during service 
or for many years thereafter, and is not otherwise related to 
such service.

2.  Tinnitus was not manifested during service or for many 
years thereafter, and is not otherwise related to such 
service. 


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in, or aggravated 
by, active military service, and sensorineural hearing loss 
may not be so presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1154 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 
3.309, 3.385 (2007).

2.  Tinnitus was not incurred in, or aggravated by, active 
military service, and sensorineural hearing loss may not be 
so presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.385 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Duty to Assist

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in September 2005.  Complete notice was sent in 
July 2006 and the claim was readjudicated in a July 2007 
statement of the case.  Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran an audio 
examination, obtained medical opinions as to the etiology and 
severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

Service connection 

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.   


Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bilateral Hearing Loss

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The 
regulation does not necessarily preclude service connection 
for hearing loss that first met the regulation's requirements 
after service.  Hensley v. Brown, 5 Vet. App. 155 (1993).  

In addition, if a veteran served continuously for ninety (90) 
or more days during a period of war or after December 31, 
1946, and if a disease of the nervous system such as 
sensorineural hearing loss became manifest to a degree of 10 
percent or more within one year from the date of the 
veteran's termination of such service, that condition would 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  Such a presumption would be rebuttable, however, by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In his August 2005 claim, the veteran seeks service 
connection for his bilateral hearing loss.  In his September 
2006 statement, the veteran attested to having difficulty 
hearing normal conversation unless the speaker was directly 
in front of him.  He stated this has been going on for the 
past 35 years.  In her September 2006 statement, the 
veteran's wife described knowing the veteran for 25 years and 
for all that time his hearing has been very bad. 

The veteran's service treatment records contain no complaints 
or treatment for hearing loss or discomfort.  At the July 
1969 separation examination, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5

10
LEFT
5
5
5

40

Although it appears that on the veteran's July 1969 discharge 
examination he may have had hearing loss at 4000 Hertz in the 
left ear, the veteran reported on his July 1969 report of 
medical history having no hearing loss or ear, nose or throat 
trouble.  More importantly, the physician that conducted the 
discharge examination did not mention any purported hearing 
loss or hearing trouble.  Post service treatment records 
contain no complaints or treatment relating to the veteran's 
hearing loss.

In an April 2007 examination for hearing aids, the veteran 
reported decreased hearing for the past 30 to 40 years. The 
audiologist found moderate to severe hearing loss over 1500 
Hz in both ears, though his speech recognition scores in 
quiet were good.  Pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
45
80
80
LEFT
20
20
50
80
80

Speech audiometry revealed speech recognition ability of 76 
percent in the right ear and of 88 percent in the left ear.

In the veteran's June 2007 VA audio examination, the examiner 
noted the veteran's combat noise exposure as well as his post 
service occupational history of thirty years of truck 
driving.  The veteran reported that his hearing loss was 
gradual and the onset of his hearing loss was over 5 years 
ago.  On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
45
80
80
LEFT
20
20
50
80
75

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and of 96 in the left ear. The 
diagnosis for the right ear was normal hearing through 500 
Hertz but mild sloping to a severe sensorineural hearing loss 
from 1000 to 4000 Hertz.  The diagnosis for the left ear was 
normal hearing through 1500 Hertz with mild sloping to a 
severe sersorineural hearing loss 2000 to 4000 Hertz.  The 
examiner opined that, due to normal hearing upon discharge, a 
30 year history of post service noise exposure and the 
reported timing of the onset of hearing loss, the veteran's 
hearing loss was not caused by or a result of his military 
noise exposure.  

The VA opinion is highly probative because it was based upon 
audiometric examination of the veteran and a review of the 
claims file.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  

The Board finds the veteran's statements regarding exposure 
to excessive noise from military ammunitions explosions in 
service to be credible.  Section 1154(b) applies a reduced 
evidentiary burden which can be used to establish the 
incurrence of an event in service; however, competent 
evidence of a nexus between service and a current disability 
is still required. Wade v. West, 11 Vet. App. 302 (1998); 
Turpen v. Gober, 10 Vet. App. 536 (1997). 

After carefully evaluating the relevant evidence, the Board 
has determined that the veteran's bilateral hearing loss is 
not related to his time in service.  The evidence shows that 
the veteran has a current hearing disability as defined by VA 
regulations.  38 U.S.C.A. § 3.385.  However, there is no 
evidence that a chronic hearing disability began in service.  
Service medical records indicate that, while there may have 
been decreased hearing at 40 Hertz in the left ear, no 
complaints or pertinent diagnosis was made.  The record shows 
a hearing disability was first noted in 2007, many years 
after service.  Evidence of a prolonged period without 
medical complaint can be considered, along with other factors 
concerning the veteran's health and medical treatment during 
and after service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  Furthermore, the only medical opinion of record as to 
the etiology of the veteran's hearing loss expressly rejects 
a causal relationship between the hearing disability and his 
time in service.  Without a medical opinion linking the 
veteran's current disability to his service, there is no 
basis for granting service connection.  The Board 
acknowledges the veteran's contention that his hearing loss 
began during service.  Although the veteran is competent to 
describe the symptoms he has experienced, his opinion does 
not constitute competent medical evidence of causation.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

Therefore, in this case, the preponderance of the evidence of 
record is against the veteran's claim for service connection 
for bilateral hearing loss, and the benefit-of-the-doubt rule 
is not applicable.  The appeal is denied.

Discussion - Tinnitus

The veteran seeks entitlement to service connection for 
tinnitus.  In his August 2006 statement, the veteran 
describes his tinnitus as the sound of water rushing or 
running and at times he hears a buzz, ringing, or whistling 
sounds.  His service treatment records have no complaints of 
tinnitus.  There are no private treatment records that have 
complaints or treatment for tinnitus.

At the April 2007 hearing aid fitting examination, the 
veteran described his tinnitus as an occasional rushing sound 
in his ears at night which can occur as rarely as once a 
month to sometimes several times per week.  At his June 2007 
VA audiological examination, the veteran described his 
tinnitus as having begun when he lived by the ocean in 1970 
or 1971.  He moved away in 1978, and yet he still heard the 
ocean.  The tinnitus sounded like water in both ears, which 
he heard only at night. 

The examiner noted there is no objective measure for tinnitus 
and that what the veteran described was atypical for tinnitus 
caused by acoustic trauma.  The examiner opined that the 
veteran's tinnitus was not caused by or a result of military 
noise exposure. 

Neither the veteran's own assertions nor the competent 
medical evidence establish a link between that disability and 
service.  During the June 2007 VA examination, the veteran 
dated the onset of his tinnitus as essentially 1978 when he 
moved away from the ocean but could still hear it.  He did 
not report having manifestations of tinnitus in service.  The 
examiner opined that, due to normal hearing at discharge, a 
30 year history of post-military noise exposure and reported 
tinnitus that is atypical for tinnitus caused by acoustic 
trauma, the veteran's tinnitus is not caused by or a result 
of military noise exposure.  

While the veteran continues to report intermittent tinnitus, 
the only competent medical opinion of record on the question 
of nexus weighs against the veteran's claim for service 
connection.

While the veteran is competent to assert the existence of 
certain symptoms, and to assert when those symptoms began, as 
a layperson without the appropriate training and expertise, 
the veteran simply is not competent to provide a probative 
opinion on a medical matter, such as whether his current 
disability is, in fact, medically related to service.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).   

The preponderance of the evidence is against the veteran's 
claim for service connection for tinnitus and the claim is 
denied. 


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


